Appeal by defendant from a judgment of the Supreme Court, Westchester County, rendered October 30, 1974, convicting him of criminal possession of a controlled substance in the third degree (two counts) and criminal sale of a controlled substance in the third degree (two counts), upon a plea of guilty, and imposing sentence. Judgment affirmed (see People v Broadie, 37 NY2d 100, 117, 119). On this record, the undercover agent’s identification of the defendant was independent of the identification procedure and would have been admissible at the trial even had the defendant been able to establish that the photo array was improper. Hopkins, Acting P. J., Martuscello, Cohalan, Damiani and Shapiro, JJ., concur.